DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1 and 5, the claims are indefinite as the metes and bounds of the limitations “each of the plurality of protrusions having a leading end that is thinner than a diameter of a microorganism that is to be killed” and “each protrusion has a height that is greater than or equal to half the diameter of the microorganism that is to be killed” have not been clearly established.  It is noted that microorganisms have a wide range of diameters and the specification and claims are not limited to any specific microorganism that is to be killed.  Thus, the scope of the claims do not have clear boundaries such that one of ordinary skill would understand how to avoid infringement if the claims were to issue.  See MPEP § 2173.02.
The term "thinner" in claims 1 and 5 is a relative term which renders the claim indefinite.  The term "thinner" is not defined by the claim, the specification does not provide a standard for ascertaining It has not been established how much thinner the leading end of the protrusion would need to be relative to the diameter of the microorganism in order to be capable of killing the microorganism.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara et al. (US 2016/0121005; hereinafter “Nakahara”).
In regard to claim 1, Nakahara discloses a sterilization method which employs a sterilization member (sterilization filter 81) that has a treatment surface (synthetic polymer film 34) on which a plurality of protrusions (moth-eye structure) are provided, each of the plurality of protrusions having a leading end that is thinner than a diameter of a microorganism that is to be killed and a height that is greater than or equal to half the diameter of the microorganism that is to be killed (see paragraphs [0064]-[0074] and Figure 1), the sterilization method comprising causing a fluid (bacterial dilution F 102) that contains the microorganism to be killed (Bacillus subtilis) to strike the treatment surface of the sterilization member to kill the microorganism.  See Figure 16 and paragraphs [0200]-[0214].
In regard to claim 2, Nakahara teaches that the fluid is caused to flow toward the treatment surface in the sterilization filter 81 and wherein the sterilization member (sterilization filter 81) is fixed between funnels 103.  See Figure 16 and paragraph [0208].
In regard to claim 3, it is viewed that the nebulizer 101 of Nakahara would necessarily cause the acceleration of the flow of fluid toward the treatment surface at a position that is upstream of the treatment surface by generating additional fluid which enters the flow path at the disclosed rate of 6 liters per minute (see Figure 16).  The fluid necessarily requires “acceleration” in order to have an interaction with the treatment surface as recognized by Nakahara.
In regard to claim 5, Nakahara discloses a sterilization mechanism which employs a sterilization member (sterilization filter 81) that has a treatment surface (synthetic polymer film 34) on which a plurality of protrusions (moth-eye structure) are provided, each of the plurality of protrusions having a leading end that is thinner than a diameter of a microorganism that is to be killed and a height that is greater than or equal to half the diameter of the microorganism that is to be killed (see paragraphs [0064]-[0074] and Figure 1), the sterilization mechanism comprising a flow channel (see arrows in a flow path in Figure 16) through which a fluid (bacterial dilution F 102) that contains the microorganism to be killed (Bacillus subtilis) flows, wherein the sterilization member is installed in a section of the flow channel (between funnels 103), and the sterilization mechanism further comprises a flow producing portion (nebulizer 101) that produces a flow of the fluid toward the treatment surface of the sterilization member.  See Figure 16 and paragraphs [0200]-[0214].
In regard to claim 6, it is viewed that the structure of the nebulizer 101 is tantamount to the claimed acceleration mechanism which is located upstream of the treatment surface as the nebulizer would necessarily cause acceleration of the fluid toward the treatment by generating additional fluid which enters the flow path at the disclosed rate of 6 liters per minute (see Figure 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara.
In regard to claim 4, Nakahara does not explicitly disclose a pressure in which the fluid is under when the fluid strikes the treatment surface.  However, it is noted that Nakahara does recognized that contact between a liquid and the surface of synthetic polymer film is required for sterilization.  See [0146].  Further, the criticality of the claimed pressure has not been established.  Therefore, it would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum or workable range of pressure in which to apply a fluid to a treatment surface having a plurality of protrusions such that an effective or desired sterilization effect is administered to the fluid via contact with the treatment surface through routine experimentation and without the creation of any new or unexpected results.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774